Per Curiam.
In view of the relator’s stipulation that the structural cost less depreciation of the building was $1,000,000 for each of the tax years in issue here, and the adoption by its real estate expert of this sum as the fair value of the building, the Special Term improperly reduced the assessment on the building below the sum of $1,000,000.
The Special Term, however, denied the relator’s motion to modify the assessment on the land as reported by the referee. From a consideration of the evidence of actual and potential rental value, together with all the other relevant facts, we think the valuation of the land for each of the years under review should be reduced to $2,850,000.
*913The final order appealed from should be modified so as to reduce the assessments for 1939-1940 and 1940-1941 to the sum of $2,850,000 for land, $1,000,000 for the improvements and $3,850,000 for the total, and, as so modified, affirmed, without costs to either party.
Present — Martin, Untermyer, Dore, Cohn and Callahan, JJ.
Final order unanimously modified so as to reduce the assessments for 1939-1940 and 1940-1941 to the sum of $2,850,000 for the land, $1,000,000 for the improvements and $3,850,000 for the total, and, as so modified, affirmed, without costs to either party. Settle order on notice.